 


 HR 1777 ENR: Need-Based Educational Aid Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 1777 
 
AN ACT 
To amend the Improving America’s Schools Act of 1994 to make permanent the favorable treatment of need-based educational aid under the antitrust laws. 
 
 
1.Short title This Act may be cited as the Need-Based Educational Aid Act of 2008. 
2.AmendmentSection 568(d) of the Improving America’s Schools Act of 1994 (15 U.S.C. 1 note) is amended by striking 2008 and inserting 2015. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
